                 Case 3:17-cv-05885-JCC Document 21 Filed 03/08/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ALONZO WILLIAMS,                                        CASE NO. C17-5885-JCC
10                             Plaintiff,                    ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                             Defendant.
14

15          This matter comes before the Court on Plaintiff’s motion for attorney fees pursuant to 42
16   U.S.C. § 406(b) (Dkt. No. 18). Having thoroughly considered the parties’ briefing and the
17   relevant record, the Court hereby GRANTS the motion. Pursuant to 42 U.S.C. § 406(b), the
18   Court AWARDS Plaintiff’s attorney David P. Oliver a reasonable gross attorney’s fee of
19   $15,841, reduced by a $6,000 administrative fee (Dkt. Nos. 19-1 at 3, 19-3 at 4) and the
20   previously awarded EAJA fee of $6,198.88 (Dkt. No. 17), leaving a net fee of $3,642.12. A
21   check for payment of $3,642.12 to Plaintiff’s attorney, minus any applicable processing fees
22   allowed by statute, shall be mailed to Plaintiff’s attorney at the following address: David Oliver
23   & Associates, 2608 South 47th Street, Suite C, Tacoma, WA 98409.
24   //
25   //
26   //


     ORDER
     C17-5885-JCC
     PAGE - 1
              Case 3:17-cv-05885-JCC Document 21 Filed 03/08/21 Page 2 of 2




 1          DATED this 8th day of March 2021.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-5885-JCC
     PAGE - 2
